Title: From Benjamin Franklin to Jonathan Williams, Jr., 28 October 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy Oct. 28: 1780
I last night received together yours of the 21st & 24th.— I had before recd yours of the 19th.
I am glad you have sent me so exact an Acct of the Bills you have drawn on M. de Chaumont, and that you have concluded to draw no more on him, but on me directly. I never understood the Reason of his Proposing that circuitous Operation, & therefore never approv’d of it. Be assured that I have regularly furnish’d him with Funds for the Payment, amounting in the whole to 750,000 l.t. The last 250,000 l.t. was given him about a Month ago. It seems to me that instead of obtaining a Credit by this Measure, I have, in a great Degree paid Ready Money. I think him as you do a very honest and good Man, and tho’ I hear some few Bills on him met with a little Demur, yet I understand they were afterwards paid, & that his Payments go on. I suppose the Government owes him Money, & thence the Propriety of its supporting him. I have no question that his Circumstances are good at Bottom, even that he is rich; but he entreprises too much. As long as his Payments continue regular, I think the Measure you propose to be taken at the Caisse d’Escompte is unnecessary, and may even be hurtful. Mr Grand is of the same Opinion. You know that for our parts we have Sufficient in our hands, to reimburse us if he should fail, the Clothing you bought of him being estimated at 400,000 l.t. and then there is the Freight of the Ms. de la Fayette: If she is ever in a Capacity to receive it. By your State of the Bills, there cannot be near that Sum yet unpaid. You may however be assured of my taking Care of your Credit. I continue laid up with the Gout; & have had no Answer from M. Lavoisier. I am, your affectionate Uncle.

P.S. You forgot to send me the Invoice of the Goods which you promised.

 
Notation by Franklin: BF to Mr Williams Oct. 28. 1780 Glad of the Acct of Bills drawn on M. de Chaumont and that he has resolv’d to draw no more. Never understood nor approv’d of that circuitous Operation. Ready money, as previous Funds were furnish’d.
